Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Amendment, filed August 31, 2021, has been fully considered and entered.  Accordingly, Claims 1-42 are pending in this application.  Claims 1, 15, and 29 are independent claims and have been amended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, 14, 15, 26, 28, 29, 40, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (PG Pub. No. 2010/0318583 A1).
Regarding Claim 1, Cohen discloses a computerized method comprising:
causing a display panel to be rendered in a first state, the display panel being a graphical user interface configured to accept input (see Cohen, paragraph [0036], where some embodiments may provide a user interface for managing, sharing, and/or reusing queries, linkages, and/or result graphs stored in a session file or files);
detecting first user input indicating placement of a first node within a first display area of the graphical user interface, the first node being represented by a first plurality of metrics including a first nodal name, a first data source, and a first search query (see Cohen, paragraph [0060], where subroutine block 1000A, routine 900 defines a first static or parametric query according to subroutine 1000 … in block 915, routine 900 displays a graphical query node corresponding to the first static or parametric query instance; see also paragraphs [0025 – 0026], where Fig. 13 conceptually illustrates a visualization graph 1300 in accordance with one embodiment; nodes in graph 1300 are query instances 1301-1306, and edges in graph 1300 are linkages 1310-1314; each of query instances 1306-1306 is an instance of a particular reusable query object (not shown); every query object comprises a query specification (either parametric or complete) and one or more identified output columns; a complete query specification represents a database query that is fully defined and may be executed without additional data. For example, a complete query specification might represent a query such as “SELECT FOO FROM BAR WHERE BAT=3”);
detecting second user input indicating placement of a second node within the first display area, the second node being represented by a second plurality of metrics including a second nodal name, a second data source, and a second search query, wherein the first search query is different from the second search query (see Cohen, paragraph [0061], where subroutine block 1000B, routine 900 defines a second parametric query according to subroutine 1000; see also paragraphs [0025 – 0026], where Fig. 13 conceptually illustrates a visualization graph 1300 in accordance with one embodiment; nodes in graph 1300 are query instances 1301-1306, and edges in graph 1300 are linkages 1310-1314; each of query instances 1306-1306 is an instance of a particular reusable query object (not shown); every query object comprises a query specification (either parametric or complete) and one or more identified output columns; a complete query specification represents a database query that is fully defined and may be executed without additional data. For example, a complete query specification might represent a query such as “SELECT FOO FROM BAR WHERE BAT=3”);
detecting third user input indicating a first edge input that defines a first dependency relationship between the first node and the second node (see Cohen, paragraph [0029], where a parametric query instance may obtain a value for an input parameter via a linkage, such as linkages 1310-1314; put simply, a linkage maps an output column of a source query object (which may be a static query or a parametric query) directly to an input parameter of a destination query object);
causing the display panel to be rendered in a second state, the second state including the display panel displaying a graphic representation of each of the first node, the second node and the first dependency relationship (see Cohen, paragraphs [0025 – 0026], where Fig. 13 conceptually illustrates a visualization graph 1300 in accordance with one embodiment; nodes in graph 1300 are query instances 1301-1306, and edges in graph 1300 are linkages 1310-1314; each of query instances 1306-1306 is an instance of a particular reusable query object (not shown); every query object comprises a query specification (either parametric or complete) and one or more identified output columns; a complete query specification represents a database query that is fully defined and may be executed without additional data. For example, a complete query specification might represent a query such as “SELECT FOO FROM BAR WHERE BAT=3”);
detecting fourth user input indicating an addition of a first operator to the first node, wherein the first operator is different than the first search query of the first node (see Cohen, paragraph [0073], where in some embodiments, obtaining such a linked value may include transforming the value in the linked field; for a simple example, the linked value may be transformed from one unit to another unit before being provided to the subject query instance as the current input parameter [it is the position of the Examiner that the transform is not patentably distinguishable from a transform operator as defined in Applicant’s Specification paragraph [0411]; in addition, the transform is applied before the query, therefore the transform is different than the first search query of the first node]);
detecting fifth user input indicating selection of the first node (see Cohen, paragraph [0069], where at block 1145 subroutine 1100 skips to block 1145 to execute the static query instances’ fully specified or complete query);
in response to the selection of the first node, executing the first search query, wherein executing the first search query includes applying the first operator to data of the first data source (see Cohen, paragraph [0069], where at block 1145 subroutine 1100 skips to block 1145 to execute the static query instances’ fully specified or complete query); and
causing the display panel to be rendered in a third state, the third state including the display panel displaying an altered graphic representation of the first node, wherein the altered graphic representation of the first node includes of results from executing the first search query as altered by the application of the first operator to the data of the first source (see Cohen, paragraphs [0025 – 0026], where Fig. 13 conceptually illustrates a visualization graph 1300 in accordance with one embodiment; nodes in graph 1300 are query instances 1301-1306, and edges in graph 1300 are linkages 1310-1314; each of query instances 1306-1306 is an instance of a particular reusable query object (not shown); every query object comprises a query specification (either parametric or complete) and one or more identified output columns; a complete query specification represents a database query that is fully defined and may be executed without additional data. For example, a complete query specification might represent a query such as “SELECT FOO FROM BAR WHERE BAT=3”; see also paragraph [0073], where in some embodiments, obtaining such a linked value may include transforming the value in the linked field; for a simple example, the linked value may be transformed from one unit to another unit before being provided to the subject query instance as the current input parameter [it is the position of the Examiner that the transform is not patentably distinguishable from a transform operator as defined in Applicant’s Specification paragraph [0411]; in addition, the transform is applied before the query, therefore the transform is different than the first search query of the first node]).
Regarding Claim 12, Cohen discloses the computerized method of Claim 1, wherein the graphic representation is a directed graph that illustrates that the first node is dependent on the second node (see Cohen, Fig. 13, where directional arrows between query instance nodes represent directed linkages).
Regarding Claim 14, Cohen
the first plurality of metrics and the second plurality of metrics are stored in a data intake and query system (see Cohen, paragraph [0036], where some embodiments may provide a user interface for managing, sharing, and/or reusing queries, linkages, and/or result graphs stored in a session file or files), which derives the first plurality of metrics and the second plurality of metrics from machine data received from multiple sources of an operational computing environment (see Cohen, paragraph [0031], where a visualized data record may come from a single table, from multiple tables, and/or from tables in multiple databases), wherein the first node, the second node, and the first edge are represented in computer storage as a dependency graph (see Cohen, Fig. 13, where directional arrows between query instance nodes represent directed linkages)., and each node including a metric and at least one of a transform, an aggregation, or a behavior (see Cohen, paragraph [0073], where in some embodiments, obtaining such a linked value may include transforming the value in the linked field; for a simple example, the linked value may be transformed from one unit to another unit before being provided to the subject query instance as the current input parameter [it is the position of the Examiner that the transform is not patentably distinguishable from a transform operator as defined in Applicant’s Specification paragraph [0411]; in addition, the transform is applied before the query, therefore the transform is different than the first search query of the first node]).
Regarding Claim 15, Cohen discloses a non-transitory computer readable storage medium having stored thereon instructions, the instructions being executable by one or more processors to perform operations comprising:
causing a display panel to be rendered in a first state, the display panel being a graphical user interface configured to accept input (see Cohen, paragraph [0036], where some embodiments may provide a user interface for managing, sharing, and/or reusing queries, linkages, and/or result graphs stored in a session file or files);
detecting first user input indicating placement of a first node within a first display area of the graphical user interface, the first node being represented by a first plurality of metrics (see Cohen, paragraph [0060], where subroutine block 1000A, routine 900 defines a first static or parametric query according to subroutine 1000 … in block 915, routine 900 displays a graphical query node corresponding to the first static or parametric query instance; see also paragraphs [0025 – 0026], where Fig. 13 conceptually illustrates a visualization graph 1300 in accordance with one embodiment; nodes in graph 1300 are query instances 1301-1306, and edges in graph 1300 are linkages 1310-1314; each of query instances 1306-1306 is an instance of a particular reusable query object (not shown); every query object comprises a query specification (either parametric or complete) and one or more identified output columns; a complete query specification represents a database query that is fully defined and may be executed without additional data. For example, a complete query specification might represent a query such as “SELECT FOO FROM BAR WHERE BAT=3”);
detecting second user input indicating placement of a second node within the first display area, the second node being represented by a second plurality of metrics including a second nodal name, a second data source, and a second search query, wherein the first search query is different from the second search query (see Cohen, paragraph [0061], where subroutine block 1000B, routine 900 defines a second parametric query according to subroutine 1000; see also paragraphs [0025 – 0026], where Fig. 13 conceptually illustrates a visualization graph 1300 in accordance with one embodiment; nodes in graph 1300 are query instances 1301-1306, and edges in graph 1300 are linkages 1310-1314; each of query instances 1306-1306 is an instance of a particular reusable query object (not shown); every query object comprises a query specification (either parametric or complete) and one or more identified output columns; a complete query specification represents a database query that is fully defined and may be executed without additional data. For example, a complete query specification might represent a query such as “SELECT FOO FROM BAR WHERE BAT=3”);
detecting third user input indicating a first edge input that defines a first dependency relationship between the first node and the second node (see Cohen, paragraph [0029], where a parametric query instance may obtain a value for an input parameter via a linkage, such as linkages 1310-1314; put simply, a linkage maps an output column of a source query object (which may be a static query or a parametric query) directly to an input parameter of a destination query object);
causing the display panel to be rendered in a second state, the second state including the display panel displaying a graphic representation of each of the first node, the second node and the first dependency relationship (see Cohen, paragraphs [0025 – 0026], where Fig. 13 conceptually illustrates a visualization graph 1300 in accordance with one embodiment; nodes in graph 1300 are query instances 1301-1306, and edges in graph 1300 are linkages 1310-1314; each of query instances 1306-1306 is an instance of a particular reusable query object (not shown); every query object comprises a query specification (either parametric or complete) and one or more identified output columns; a complete query specification represents a database query that is fully defined and may be executed without additional data. For example, a complete query specification might represent a query such as “SELECT FOO FROM BAR WHERE BAT=3”);
detecting fourth user input indicating an addition of a first operator to the first node, wherein the first operator is different than the first search query of the first node (see Cohen, paragraph [0073], where in some embodiments, obtaining such a linked value may include transforming the value in the linked field; for a simple example, the linked value may be transformed from one unit to another unit before being provided to the subject query instance as the current input parameter [it is the position of the Examiner that the transform is not patentably distinguishable from a transform operator as defined in Applicant’s Specification paragraph [0411]; in addition, the transform is applied before the query, therefore the transform is different than the first search query of the first node]);
detecting fifth user input indicating selection of the first node (see Cohen, paragraph [0069], where at block 1145 subroutine 1100 skips to block 1145 to execute the static query instances’ fully specified or complete query);
in response to the selection of the first node, executing the first search query, wherein executing the first search query includes applying the first operator to data of the first data source (see Cohen, paragraph [0069], where at block 1145 subroutine 1100 skips to block 1145 to execute the static query instances’ fully specified or complete query); and
causing the display panel to be rendered in a third state, the third state including the display panel displaying an altered graphic representation of the first node, wherein the altered graphic representation of the first node includes of results from executing the first search query as altered by the application of the first operator to the data of the first source (see Cohen, paragraphs [0025 – 0026], where Fig. 13 conceptually illustrates a visualization graph 1300 in accordance with one embodiment; nodes in graph 1300 are query instances 1301-1306, and edges in graph 1300 are linkages 1310-1314; each of query instances 1306-1306 is an instance of a particular reusable query object (not shown); every query object comprises a query specification (either parametric or complete) and one or more identified output columns; a complete query specification represents a database query that is fully defined and may be executed without additional data. For example, a complete query specification might represent a query such as “SELECT FOO FROM BAR WHERE BAT=3”; see also paragraph [0073], where in some embodiments, obtaining such a linked value may include transforming the value in the linked field; for a simple example, the linked value may be transformed from one unit to another unit before being provided to the subject query instance as the current input parameter [it is the position of the Examiner that the transform is not patentably distinguishable from a transform operator as defined in Applicant’s Specification paragraph [0411]; in addition, the transform is applied before the query, therefore the transform is different than the first search query of the first node]).
Regarding Claim 26, Goldberg discloses the non-transitory computer readable storage medium of Claim 15, wherein the graphic representation is a directed graph that illustrates that the first node is dependent on the second node (see Cohen, Fig. 13, where directional arrows between query instance nodes represent directed linkages).
Regarding Claim 28, Cohen discloses the non-transitory computer readable storage medium of 15, wherein:
the first plurality of metrics and the second plurality of metrics are stored in a data intake and query system (see Cohen, paragraph [0036], where some embodiments may provide a user interface for managing, sharing, and/or reusing queries, linkages, and/or result graphs stored in a session file or files), which derives the first plurality of metrics and the second plurality of metrics from machine data received from multiple sources of an operational computing environment (see Cohen, paragraph [0031], where a visualized data record may come from a single table, from multiple tables, and/or from tables in multiple databases), wherein the first node, the second node, and the first edge are represented in computer storage as a dependency graph (see Cohen, Fig. 13, where directional arrows between query instance nodes represent directed linkages)., and each node including a metric and at least one of a transform, an aggregation, or a behavior (see Cohen, paragraph [0073], where in some embodiments, obtaining such a linked value may include transforming the value in the linked field; for a simple example, the linked value may be transformed from one unit to another unit before being provided to the subject query instance as the current input parameter [it is the position of the Examiner that the transform is not patentably distinguishable from a transform operator as defined in Applicant’s Specification paragraph [0411]; in addition, the transform is applied before the query, therefore the transform is different than the first search query of the first node]).
Regarding Claim 29, Cohen discloses a system comprising:
a memory to store executable instructions (see Cohen, paragraph [0021], where the detailed description that follows is represented largely in terms of processes and symbolic representations of operations by conventional computer components, including a processor, memory storage devices for the processor); an
a processing device coupled with the memory (see Cohen, paragraph [0021], where the detailed description that follows is represented largely in terms of processes and symbolic representations of operations by conventional computer components, including a processor, memory storage devices for the processor), wherein the instructions, when executed by the processing device, cause operations including:
causing a display panel to be rendered in a first state, the display panel being a graphical user interface configured to accept input (see Cohen, paragraph [0036], where some embodiments may provide a user interface for managing, sharing, and/or reusing queries, linkages, and/or result graphs stored in a session file or files);
detecting first user input indicating placement of a first node within a first display area of the graphical user interface, the first node being represented by a first plurality of metrics including a first nodal name, a first data source, and a first search query (see Cohen, paragraph [0060], where subroutine block 1000A, routine 900 defines a first static or parametric query according to subroutine 1000 … in block 915, routine 900 displays a graphical query node corresponding to the first static or parametric query instance; see also paragraphs [0025 – 0026], where Fig. 13 conceptually illustrates a visualization graph 1300 in accordance with one embodiment; nodes in graph 1300 are query instances 1301-1306, and edges in graph 1300 are linkages 1310-1314; each of query instances 1306-1306 is an instance of a particular reusable query object (not shown); every query object comprises a query specification (either parametric or complete) and one or more identified output columns; a complete query specification represents a database query that is fully defined and may be executed without additional data. For example, a complete query specification might represent a query such as “SELECT FOO FROM BAR WHERE BAT=3”);
detecting second user input indicating placement of a second node within the first display area, the second node being represented by a second plurality of metrics including a second nodal name, a second data source, and a second search query, wherein the first search query is different from the second search query (see Cohen, paragraph [0061], where subroutine block 1000B, routine 900 defines a second parametric query according to subroutine 1000; see also paragraphs [0025 – 0026], where Fig. 13 conceptually illustrates a visualization graph 1300 in accordance with one embodiment; nodes in graph 1300 are query instances 1301-1306, and edges in graph 1300 are linkages 1310-1314; each of query instances 1306-1306 is an instance of a particular reusable query object (not shown); every query object comprises a query specification (either parametric or complete) and one or more identified output columns; a complete query specification represents a database query that is fully defined and may be executed without additional data. For example, a complete query specification might represent a query such as “SELECT FOO FROM BAR WHERE BAT=3”);
detecting third user input indicating a first edge input that defines a first dependency relationship between the first node and the second node (see Cohen, paragraph [0029], where a parametric query instance may obtain a value for an input parameter via a linkage, such as linkages 1310-1314; put simply, a linkage maps an output column of a source query object (which may be a static query or a parametric query) directly to an input parameter of a destination query object);
causing the display panel to be rendered in a second state, the second state including the display panel displaying a graphic representation of each of the first node, the second node and the first dependency relationship (see Cohen, paragraphs [0025 – 0026], where Fig. 13 conceptually illustrates a visualization graph 1300 in accordance with one embodiment; nodes in graph 1300 are query instances 1301-1306, and edges in graph 1300 are linkages 1310-1314; each of query instances 1306-1306 is an instance of a particular reusable query object (not shown); every query object comprises a query specification (either parametric or complete) and one or more identified output columns; a complete query specification represents a database query that is fully defined and may be executed without additional data. For example, a complete query specification might represent a query such as “SELECT FOO FROM BAR WHERE BAT=3”);
detecting fourth user input indicating an addition of a first operator to the first node, wherein the first operator is different than the first search query of the first node (see Cohen, paragraph [0073], where in some embodiments, obtaining such a linked value may include transforming the value in the linked field; for a simple example, the linked value may be transformed from one unit to another unit before being provided to the subject query instance as the current input parameter [it is the position of the Examiner that the transform is not patentably distinguishable from a transform operator as defined in Applicant’s Specification paragraph [0411]; in addition, the transform is applied before the query, therefore the transform is different than the first search query of the first node]);
detecting fifth user input indicating selection of the first node (see Cohen, paragraph [0069], where at block 1145 subroutine 1100 skips to block 1145 to execute the static query instances’ fully specified or complete query);
in response to the selection of the first node, executing the first search query, wherein executing the first search query includes applying the first operator to data of the first data source (see Cohen, paragraph [0069], where at block 1145 subroutine 1100 skips to block 1145 to execute the static query instances’ fully specified or complete query); and
causing the display panel to be rendered in a third state, the third state including the display panel displaying an altered graphic representation of the first node, wherein the altered graphic representation of the first node includes of results from executing the first search query as altered by the application of the first operator to the data of the first source (see Cohen, paragraphs [0025 – 0026], where Fig. 13 conceptually illustrates a visualization graph 1300 in accordance with one embodiment; nodes in graph 1300 are query instances 1301-1306, and edges in graph 1300 are linkages 1310-1314; each of query instances 1306-1306 is an instance of a particular reusable query object (not shown); every query object comprises a query specification (either parametric or complete) and one or more identified output columns; a complete query specification represents a database query that is fully defined and may be executed without additional data. For example, a complete query specification might represent a query such as “SELECT FOO FROM BAR WHERE BAT=3”; see also paragraph [0073], where in some embodiments, obtaining such a linked value may include transforming the value in the linked field; for a simple example, the linked value may be transformed from one unit to another unit before being provided to the subject query instance as the current input parameter [it is the position of the Examiner that the transform is not patentably distinguishable from a transform operator as defined in Applicant’s Specification paragraph [0411]; in addition, the transform is applied before the query, therefore the transform is different than the first search query of the first node]).
Regarding Claim 40, Cohen discloses the system of Claim 29, wherein the graphic representation is a directed graph that illustrates that the first node is dependent on the second node (see Cohen, Fig. 13, where directional arrows between query instance nodes represent directed linkages).
Regarding Claim 42, Cohen discloses the system of Claim 29, wherein:
the first plurality of metrics and the second plurality of metrics are stored in a data intake and query system (see Cohen, paragraph [0036], where some embodiments may provide a user interface for managing, sharing, and/or reusing queries, linkages, and/or result graphs stored in a session file or files), which derives the first plurality of metrics and the second plurality of metrics from machine data received from multiple sources of an operational computing environment (see Cohen, paragraph [0031], where a visualized data record may come from a single table, from multiple tables, and/or from tables in multiple databases), wherein the first node, the second node, and the first edge are represented in computer storage as a dependency graph (see Cohen, Fig. 13, where directional arrows between query instance nodes represent directed linkages)., and each node including a metric and at least one of a transform, an aggregation, or a behavior (see Cohen, paragraph [0073], where in some embodiments, obtaining such a linked value may include transforming the value in the linked field; for a simple example, the linked value may be transformed from one unit to another unit before being provided to the subject query instance as the current input parameter [it is the position of the Examiner that the transform is not patentably distinguishable from a transform operator as defined in Applicant’s Specification paragraph [0411]; in addition, the transform is applied before the query, therefore the transform is different than the first search query of the first node]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 16-18, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to Claims 1, 12, 15, 26, 29, and 40 above, and further in view of Park .
Regarding Claim 2, Cohen discloses the computerized method of Claim 1, wherein:
Cohen does not disclose the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time.  Park discloses the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time (see Park, paragraph [0316], where timeseries operators 606 can perform aggregations for dashboards, cleansing operations, logical operations for rules and fault detection, machine learning predictions or classifications, call out to external services, or any of a variety of other operations which can be applied to timeseries data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen with Park for the benefit of defining relationships between smart entities from raw time series data (see Park, paragraph [0002]).
Regarding Claim 3, Cohen discloses the computerized method of Claim 1, wherein:
Cohen does not disclose the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time and wherein the time series data is raw machine data.  Park discloses the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time (see Park, paragraph [0316], where timeseries operators 606 can perform aggregations for dashboards, cleansing operations, logical operations for rules and fault detection, machine learning predictions or classifications, call out to external services, or any of a variety of other operations which can be applied to timeseries data) and wherein the time series data is raw machine data (see Park, paragraph [0115], where the instructions cause the one or more processors to receive first raw data from a first device of the plurality of physical devices, the first raw data including one or more first data points generated by the first device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Park for the benefit of defining relationships between smart entities from raw time series data (see Park, paragraph [0002]).
Regarding Claim 4, Cohen discloses the computerized method of Claim 1, wherein:
Cohen does not disclose the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time and wherein the time series data is raw machine data, and further comprising parsing the raw data into a plurality of timestamped events, each timestamped event in the plurality of timestamped events comprising at least a portion of the parsed raw data.  Park discloses the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time (see Park, paragraph [0316], where timeseries operators 606 can perform aggregations for dashboards, cleansing operations, logical operations for rules and fault detection, machine learning predictions or classifications, call out to external services, or any of a variety of other operations which can be applied to timeseries data) and wherein the time series data is raw machine data (see Park, paragraph [0115], where the instructions cause the one or more processors to receive first raw data from a first device of the plurality of physical devices, the first raw data including one or more first data points generated by the first device), and further comprising parsing the raw data into a plurality of timestamped events, each timestamped event in the plurality of timestamped events comprising at least a portion of the parsed raw data (see Park, paragraph [0356], where eventseries generator 615 can be configured to generate eventseries based on the raw data timeseries and/or the derived data timeseries. Each eventseries may include a plurality of event samples that characterize various events and define the start times and end times of the events)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen with Park for the benefit of defining relationships between smart entities from raw time series data (see Park, paragraph [0002]).
 Regarding Claim 16, Cohen discloses the non-transitory computer readable storage medium of Claim 15, wherein:
Cohen does not disclose the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time.  Park discloses the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time (see Park, paragraph [0316], where timeseries operators 606 can perform aggregations for dashboards, cleansing operations, logical operations for rules and fault detection, machine learning predictions or classifications, call out to external services, or any of a variety of other operations which can be applied to timeseries data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen with Park for the benefit of defining relationships between smart entities from raw time series data (see Park, paragraph [0002]).
Regarding Claim 17, Cohen discloses the non-transitory computer readable storage medium of Claim 15, wherein:
Cohen does not disclose the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time and wherein the time series data is raw machine data.  Park discloses the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time (see Park, paragraph [0316], where timeseries operators 606 can perform aggregations for dashboards, cleansing operations, logical operations for rules and fault detection, machine learning predictions or classifications, call out to external services, or any of a variety of other operations which can be applied to timeseries data) and wherein the time series data is raw machine data (see Park, paragraph [0115], where the instructions cause the one or more processors to receive first raw data from a first device of the plurality of physical devices, the first raw data including one or more first data points generated by the first device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen with Park for the benefit of defining relationships between smart entities from raw time series data (see Park, paragraph [0002]).
Regarding Claim 18, Cohen discloses the non-transitory computer readable storage medium of Claim 15, wherein:
Cohen does not disclose the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time and wherein the time series data is raw machine data, and further comprising parsing the raw data into a plurality of timestamped events, each timestamped event in the plurality of timestamped events comprising at least a portion of the parsed raw data.  Park discloses the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time (see Park, paragraph [0316], where timeseries operators 606 can perform aggregations for dashboards, cleansing operations, logical operations for rules and fault detection, machine learning predictions or classifications, call out to external services, or any of a variety of other operations which can be applied to timeseries data) and wherein the time series data is raw machine data (see Park, paragraph [0115], where the instructions cause the one or more processors to receive first raw data from a first device of the plurality of physical devices, the first raw data including one or more first data points generated by the first device), and further comprising parsing the raw data into a plurality of timestamped events, each timestamped event in the plurality of timestamped events comprising at least a portion of the parsed raw data (see Park, paragraph [0356], where eventseries generator 615 can be configured to generate eventseries based on the raw data timeseries and/or the derived data timeseries. Each eventseries may include a plurality of event samples that characterize various events and define the start times and end times of the events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen with Park for the benefit of defining relationships between smart entities from raw time series data (see Park, paragraph [0002]).
Regarding Claim 30, Cohen discloses the system of Claim 29, wherein:
Cohen does not disclose the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time.  Park discloses the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time (see Park, paragraph [0316], where timeseries operators 606 can perform aggregations for dashboards, cleansing operations, logical operations for rules and fault detection, machine learning predictions or classifications, call out to external services, or any of a variety of other operations which can be applied to timeseries data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen with Park for the benefit of defining relationships between smart entities from raw time series data (see Park, paragraph [0002]).
Regarding Claim 31, Cohen discloses the system of Claim 29, wherein:
Cohen does not disclose the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time and wherein the time series data is raw machine data.  Park discloses the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time (see Park, paragraph [0316], where timeseries operators 606 can perform aggregations for dashboards, cleansing operations, logical operations for rules and fault detection, machine learning predictions or classifications, call out to external services, or any of a variety of other operations which can be applied to timeseries data) and wherein the time series data is raw machine data (see Park, paragraph [0115], where the instructions cause the one or more processors to receive first raw data from a first device of the plurality of physical devices, the first raw data including one or more first data points generated by the first device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen with Park for the benefit of defining relationships between smart entities from raw time series data (see Park, paragraph [0002]).
Regarding Claim 32, Cohen discloses the system of Claim 29, wherein:
Cohen does not disclose the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time and wherein the time series data is raw machine data, and further comprising parsing the raw data into a plurality of timestamped events, each timestamped event in the plurality of timestamped events comprising at least a portion of the parsed raw data.  Park discloses the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time (see Park, paragraph [0316], where timeseries operators 606 can perform aggregations for dashboards, cleansing operations, logical operations for rules and fault detection, machine learning predictions or classifications, call out to external services, or any of a variety of other operations which can be applied to timeseries data) and wherein the time series data is raw machine data (see Park, paragraph [0115], where the instructions cause the one or more processors to receive first raw data from a first device of the plurality of physical devices, the first raw data including one or more first data points generated by the first device), and further comprising parsing the raw data into a plurality of timestamped events, each timestamped event in the plurality of timestamped events comprising at least a portion of the parsed raw data (see Park, paragraph [0356], where eventseries generator 615 can be configured to generate eventseries based on the raw data timeseries and/or the derived data timeseries. Each eventseries may include a plurality of event samples that characterize various events and define the start times and end times of the events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen with Park for the benefit of defining relationships between smart entities from raw time series data (see Park, paragraph [0002]).
Claims 5, 19, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to Claims 1, 12, 15, 26, 29, and 40 above, and further in view of Oh (PG Pub. No. 2017/0140068 A1).
Regarding Claim 5, Cohen discloses the computerized method of Claim 1, further comprising:
Cohen does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state.  Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
Regarding Claim 19, Cohen discloses the non-transitory computer readable storage medium of Claim 15, further comprising:
Cohen does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state.  Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
Regarding Claim 33, Cohen discloses the system of Claim 29, further comprising:
Cohen does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state.  Oh discloses receiving input corresponding to selection of a first display option that includes display of a (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
Claims 6-9, 20-23, and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen and Oh as applied to Claims 5, 19, and 33 above, and further in view of Bhave (PG Pub. No. 2019/0354547 A1).
Regarding Claim 6, Cohen discloses the computerized method of Claim 1, further comprising:
Cohen does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on the data from the second data source and causing the second display panel to be rendered in a first state.  Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on the data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
Cohen in view of Oh does not disclose and receiving input corresponding to selection of a time period, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the time period.  Bhave discloses and receiving input corresponding to selection of a time period, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the time period (see Bhave, paragraph [0060], where regular expressions can be derived for all different kinds of search to limit the search to particular resources, particular attributes of those resources, particular days or particular time intervals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen and Oh with Bhave for the benefit of quickly searching and analyzing large amounts of time series data (see Bhave, Abstract).
Regarding Claim 7, Cohen discloses the computerized method of Claim 1, further comprising:
Cohen does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, receiving first behavior input that defines a first behavior as applied to one of the first search query or the second search query, wherein the first behavior is an operation performed on a stream or collection of time series data, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual Bhave discloses receiving first behavior input that defines a first behavior as applied to one of the first search query or the second search query, wherein the first behavior is an operation performed on a stream or collection of time series data (see Bhave, paragraph [0184], where a description is made of the flow of the processing performed in a case of using the logical AND operator at the path level; first, Fig. 17 illustrates a basic flow of a process using the AND operator; here, in Figs. 17, 18, and 19, p1, p2, and p3 each represent a query partial syntax; by describing p1/&p2, the processing is executed as illustrated in Fig. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen with Bhave for the benefit of quickly searching and analyzing large amounts of time series data (see Bhave, Abstract).
Cohen in view of Bhave does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the first behavior.  Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data) and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the first behavior (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen and Bhave with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
 Regarding Claim 8, Cohen discloses the computerized method of Claim 1, further comprising:
Cohen does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state and wherein the first behavior is one of a logical operator, a threshold, a mathematical operation, a subset selection, a modal operation, a temporal determination, a trend determination, a spatial determination or a spatiotemporal determination.  Bhave discloses wherein the first behavior is one of a logical operator, a threshold, a mathematical operation, a subset selection, a modal operation, a temporal determination, a trend determination, a spatial determination or a spatiotemporal determination (see Bhave, paragraph [0184], where a description is made of the flow of the processing performed in a case of using the logical AND operator at the path level; first, Fig. 17 illustrates a basic flow of a process using the AND operator; here, in Figs. 17, 18, and 19, p1, p2, and p3 each represent a query partial syntax; by describing p1/&p2, the processing is executed as illustrated in Fig. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen with Bhave for the benefit of quickly searching and analyzing large amounts of time series data (see Bhave, Abstract).
Cohen in view of Bhave does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen and Bhave with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
Regarding Claim 9, Cohen discloses the computerized method of Claim 1, further comprising:
Cohen does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, receiving first aggregation input that defines a first aggregation as applied to the first search query, wherein the first aggregation is a machine learning operation that utilizes at least results of the second search query as input and is configured to derive an expected outcome of the first search query, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the first aggregation.  Bhave discloses receiving first aggregation input that defines a first aggregation as applied to the first search query, wherein the first aggregation is a machine learning operation (see Bhave, paragraph [0184], where a description is made of the flow of the processing performed in a case of using the logical AND operator at the path level; first, Fig. 17 illustrates a basic flow of a process using the AND operator; here, in Figs. 17, 18, and 19, p1, p2, and p3 each represent a query partial syntax; by describing p1/&p2, the processing is executed as illustrated in Fig. 17; see also paragraph [0187], where for example, p1/&p2/&p3 p1 &&p2&&p3 Note: p2 is dependent on p3 and p1 is dependent on p2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen with Bhave for the benefit of quickly searching and analyzing large amounts of time series data (see Bhave, Abstract).
Cohen in view of Bhave does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the first aggregation.  Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data) and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the first aggregation (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen and Bhave with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
Regarding Claim 20, Cohen discloses the non-transitory computer readable storage medium of Claim 15, further comprising:
Cohen does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state.  Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
Cohen in view of Oh does not disclose and receiving input corresponding to selection of a time period, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as Bhave discloses and receiving input corresponding to selection of a time period, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the time period (see Bhave, paragraph [0060], where regular expressions can be derived for all different kinds of search to limit the search to particular resources, particular attributes of those resources, particular days or particular time intervals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen and Oh with Bhave for the benefit of quickly searching and analyzing large amounts of time series data (see Bhave, Abstract).
Regarding Claim 21, Cohen discloses the non-transitory computer readable storage medium of Claim 15, further comprising:
Cohen does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, receiving first behavior input that defines a first behavior as applied to one of the first search query or the second search query, wherein the first behavior is an operation performed on a stream or collection of time series data, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the first behavior.  Bhave discloses receiving first behavior input that defines a first behavior as applied to one of the first search query or the second search query, wherein the first behavior is an operation performed on a stream or collection of time series data (see Bhave, paragraph [0184], where a description is made of the flow of the processing performed in a case of using the logical AND operator at the path level; first, Fig. 17 illustrates a basic flow of a process using the AND operator; here, in Figs. 17, 18, and 19, p1, p2, and p3 each represent a query partial syntax; by describing p1/&p2, the processing is executed as illustrated in Fig. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen with Bhave for the benefit of quickly searching and analyzing large amounts of time series data (see Bhave, Abstract).
Cohen in view of Bhave does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the first behavior.  Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data) and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the first behavior (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen and Bhave with Oh for the benefit of graphically (see Oh, paragraph [0013]).
 Regarding Claim 22, Cohen discloses the non-transitory computer readable storage medium of Claim 15, further comprising:
Cohen does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state and wherein the first behavior is one of a logical operator, a threshold, a mathematical operation, a subset selection, a modal operation, a temporal determination, a trend determination, a spatial determination or a spatiotemporal determination.  Bhave discloses wherein the first behavior is one of a logical operator, a threshold, a mathematical operation, a subset selection, a modal operation, a temporal determination, a trend determination, a spatial determination or a spatiotemporal determination (see Bhave, paragraph [0184], where a description is made of the flow of the processing performed in a case of using the logical AND operator at the path level; first, Fig. 17 illustrates a basic flow of a process using the AND operator; here, in Figs. 17, 18, and 19, p1, p2, and p3 each represent a query partial syntax; by describing p1/&p2, the processing is executed as illustrated in Fig. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen with Bhave for the benefit of quickly searching and analyzing large amounts of time series data (see Bhave, Abstract).
Cohen in view of Bhave does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state.  Oh discloses receiving input corresponding to selection of a first display option that includes display (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen and Bhave with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
Regarding Claim 23, Cohen discloses the non-transitory computer readable storage medium of Claim 15, further comprising:
Cohen does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, receiving first aggregation input that defines a first aggregation as applied to the first search query, wherein the first aggregation is a machine learning operation that utilizes at least results of the second search query as input and is configured to derive an expected outcome of the first search query, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the first aggregation.  Bhave discloses receiving first aggregation input that defines a first aggregation as applied to the first search query, wherein the first aggregation is a machine learning operation that utilizes at least results of the second search query as input and is configured to derive an expected outcome of the first search query (see Bhave, paragraph [0184], where a description is made of the flow of the processing performed in a case of using the logical AND operator at the path level; first, Fig. 17 illustrates a basic flow of a process using the AND operator; here, in Figs. 17, 18, and 19, p1, p2, and p3 each represent a query partial syntax; by describing p1/&p2, the processing is executed as illustrated in Fig. 17; see also paragraph [0187], where for example, p1/&p2/&p3 p1 &&p2&&p3 Note: p2 is dependent on p3 and p1 is dependent on p2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen with Bhave for the benefit of quickly searching and analyzing large amounts of time series data (see Bhave, Abstract).
Cohen in view of Bhave does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the first aggregation.  Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data) and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the first aggregation (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen and Bhave with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
Regarding Claim 34, Cohen discloses the system of Claim 29, further comprising:
Goldberg does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state.  Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
Cohen in view of Oh does not disclose and receiving input corresponding to selection of a time period, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the time period.  Bhave discloses and receiving input corresponding to selection of a time period, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the time period (see Bhave, paragraph [0060], where regular expressions can be derived for all different kinds of search to limit the search to particular resources, particular attributes of those resources, particular days or particular time intervals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen and Oh with Bhave for the benefit of quickly searching and analyzing large amounts of time series data (see Bhave, Abstract).
Regarding Claim 35, Cohen discloses the system of Claim 29, further comprising:
Cohen does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, receiving first behavior input that defines a first behavior as applied to one of the first search query or the second search query, wherein the first behavior is an operation performed on a stream or collection of time series data, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the first behavior.  Bhave discloses receiving first behavior input that defines a first behavior as applied to one of the first search query or the second search query, wherein the first behavior is an operation performed on a stream or collection of time series data (see Bhave, paragraph [0184], where a description is made of the flow of the processing performed in a case of using the logical AND operator at the path level; first, Fig. 17 illustrates a basic flow of a process using the AND operator; here, in Figs. 17, 18, and 19, p1, p2, and p3 each represent a query partial syntax; by describing p1/&p2, the processing is executed as illustrated in Fig. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen with Bhave for the benefit of quickly searching and analyzing large amounts of time series data (see Bhave, Abstract).
Cohen in view of Bhave does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the first behavior.  Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data) and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the first behavior (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen and Bhave with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
 Regarding Claim 36, Cohen discloses the system of Claim 29, further comprising:
Cohen does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) Bhave discloses wherein the first behavior is one of a logical operator, a threshold, a mathematical operation, a subset selection, a modal operation, a temporal determination, a trend determination, a spatial determination or a spatiotemporal determination (see Bhave, paragraph [0184], where a description is made of the flow of the processing performed in a case of using the logical AND operator at the path level; first, Fig. 17 illustrates a basic flow of a process using the AND operator; here, in Figs. 17, 18, and 19, p1, p2, and p3 each represent a query partial syntax; by describing p1/&p2, the processing is executed as illustrated in Fig. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen with Bhave for the benefit of quickly searching and analyzing large amounts of time series data (see Bhave, Abstract).
Cohen in view of Bhave does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state.  Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen and Bhave with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
Regarding Claim 37, Cohen discloses the system of Claim 29, further comprising:
Cohen does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, receiving first aggregation input that defines a first aggregation as applied to the first search query, wherein the first aggregation is a machine learning operation that utilizes at least results of the second search query as input and is configured to derive an expected outcome of the first search query, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the first aggregation.  Bhave discloses receiving first aggregation input that defines a first aggregation as applied to the first search query, wherein the first aggregation is a machine learning operation that utilizes at least results of the second search query as input and is configured to derive an expected outcome of the first search query (see Bhave, paragraph [0184], where a description is made of the flow of the processing performed in a case of using the logical AND operator at the path level; first, Fig. 17 illustrates a basic flow of a process using the AND operator; here, in Figs. 17, 18, and 19, p1, p2, and p3 each represent a query partial syntax; by describing p1/&p2, the processing is executed as illustrated in Fig. 17; see also paragraph [0187], where for example, p1/&p2/&p3 p1 &&p2&&p3 Note: p2 is dependent on p3 and p1 is dependent on p2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen with Bhave for the benefit of quickly searching and analyzing large amounts of time series data (see Bhave, Abstract).
Cohen in view of Bhave does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the first aggregation.  Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data) and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the first aggregation (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen and Bhave with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
Claims 10, 24, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to Claims 1, 12, 15, 26, 29, and 40 above, and further in view of Park and Oh.
Regarding Claim 10, Cohen
Cohen does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, receiving first transform input that defines a first transform as applied to one of the first search query or the second search query, wherein the first transform is an operation performed on a stream or collection of time series data that modifies the stream or collection of time series data, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation according to application of the first transform.  Park discloses receiving first transform input that defines a first transform as applied to one of the first search query or the second search query, wherein the first transform is an operation performed on a stream or collection of time series data that modifies the stream or collection of time series data (see Park, paragraph [0479], where as described above, a DAG may be a predefined sequence of processing operations that transform one or more input timeseries into one or more output timeseries).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen with Park for the benefit of defining relationships between smart entities from raw time series data (see Park, paragraph [0002]).
Cohen in view of Park does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation according to application of the first transform.  Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data) and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation according to application of the first transform (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen and Park with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
Regarding Claim 24, Cohen discloses the non-transitory computer readable storage medium of Claim 15, further comprising:
Cohen does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, receiving first transform input that defines a first transform as applied to one of the first search query or the second search query, wherein the first transform is an operation performed on a stream or collection of time series data that modifies the stream or collection of time series data, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation according to application Park discloses receiving first transform input that defines a first transform as applied to one of the first search query or the second search query, wherein the first transform is an operation performed on a stream or collection of time series data that modifies the stream or collection of time series data (see Park, paragraph [0479], where as described above, a DAG may be a predefined sequence of processing operations that transform one or more input timeseries into one or more output timeseries).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen with Park for the benefit of defining relationships between smart entities from raw time series data (see Park, paragraph [0002]).
Cohen in view of Park does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation according to application of the first transform.  Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data) and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation according to application of the first transform (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen and Park with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
Regarding Claim 38, Cohen discloses the system of Claim 29, further comprising:
Cohen does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, receiving first transform input that defines a first transform as applied to one of the first search query or the second search query, wherein the first transform is an operation performed on a stream or collection of time series data that modifies the stream or collection of time series data, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation according to application of the first transform.  Park discloses receiving first transform input that defines a first transform as applied to one of the first search query or the second search query, wherein the first transform is an operation performed on a stream or collection of time series data that modifies the stream or collection of time series data (see Park, paragraph [0479], where as described above, a DAG may be a predefined sequence of processing operations that transform one or more input timeseries into one or more output timeseries).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen with Park for the benefit of defining relationships between smart entities from raw time series data (see Park, paragraph [0002]).
Cohen in view of Park does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data) and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation according to application of the first transform (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen and Park with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
Claims 11, 25, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to Claims 1, 12, 15, 26, 29, and 40 above, and further in view of Sheu (PG Pub. No. 2007/0294233 A1).
Regarding Claim 11, Cohen
Cohen does not disclose at least one of the first search query or the second search query includes natural language input, and wherein natural language processing is configured to convert the natural language input to a language utilized by a system including or executing the instructions.  Sheu discloses at least one of the first search query or the second search query includes natural language input, and wherein natural language processing is configured to convert the natural language input to a language utilized by a system including or executing the instructions (see Sheu, paragraph [0033], where the structured natural language query is automatically translated into formal query text to be executed by a formal query processing module).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen with Sheu for the benefit allowing a user who lacks programming skills to enter a database query (see Sheu, Abstract).
Regarding Claim 25, Cohen discloses the non-transitory computer readable storage medium of Claim 15, wherein:
Cohen does not disclose at least one of the first search query or the second search query includes natural language input, and wherein natural language processing is configured to convert the natural language input to a language utilized by a system including or executing the instructions.  Sheu discloses at least one of the first search query or the second search query includes natural language input, and wherein natural language processing is configured to convert the natural language input to a language utilized by a system including or executing the instructions (see Sheu, paragraph [0033], where the structured natural language query is automatically translated into formal query text to be executed by a formal query processing module).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen with Sheu for the benefit allowing a user who lacks programming skills to enter a database query (see Sheu, Abstract).
Regarding Claim 39, Cohen discloses the system of Claim 29, wherein:
Cohen does not disclose at least one of the first search query or the second search query includes natural language input, and wherein natural language processing is configured to convert the natural language input to a language utilized by a system including or executing the instructions.  Sheu discloses at least one of the first search query or the second search query includes natural language input, and wherein natural language processing is configured to convert the natural language input to a language utilized by a system including or executing the instructions (see Sheu, paragraph [0033], where the structured natural language query is automatically translated into formal query text to be executed by a formal query processing module).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen with Sheu for the benefit allowing a user who lacks programming skills to enter a database query (see Sheu, Abstract).
Claims 13, 27, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to Claims 1, 12, 15, 26, 29, and 40 above, and further in view of Hengstler (PG Pub. No. 2015/0310061 A1).
Regarding Claim 13, Cohen discloses the computerized method of Claim 1, wherein:
Cohen does not disclose the alteration of either the first plurality of metrics or the second plurality of metrics includes addition of a third search query to either the first plurality of metrics or the second plurality of metrics.  Hengstler discloses the alteration of either the first plurality of metrics or the second plurality of metrics includes addition of a third search query to either the first plurality of metrics or the second plurality of metrics (see Hengstler, paragraph [0043], where with respect to a specific MDX query and an associated RELSTRUCT being constructed, it may be appreciated that individual query parts of the query in question may effectively be represented or replaced with one or more query parts from other, related MDX queries).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen with Hengstler for the benefit of having knowledge of otherwise-unavailable relationships between queries (see Hengstler, paragraph [0071]).
Regarding Claim 27, Cohen discloses the non-transitory computer readable storage medium of Claim 15, wherein:
Cohen does not disclose the alteration of either the first plurality of metrics or the second plurality of metrics includes addition of a third search query to either the first plurality of metrics or the second plurality of metrics.  Hengstler discloses the alteration of either the first plurality of metrics or the second plurality of metrics includes addition of a third search query to either the first plurality of metrics or the second plurality of metrics (see Hengstler, paragraph [0043], where with respect to a specific MDX query and an associated RELSTRUCT being constructed, it may be appreciated that individual query parts of the query in question may effectively be represented or replaced with one or more query parts from other, related MDX queries).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen with Hengstler for the benefit of having knowledge of otherwise-unavailable relationships between queries (see Hengstler, paragraph [0071]).
Regarding Claim 41, Cohen discloses the system of Claim 29, wherein:
Cohen does not disclose the alteration of either the first plurality of metrics or the second plurality of metrics includes addition of a third search query to either the first plurality of metrics or the second plurality of metrics.  Hengstler discloses the alteration of either the first plurality of metrics or the second plurality of metrics includes addition of a third search query to either the first plurality of metrics or the second plurality of metrics (see Hengstler, paragraph [0043], where with respect to a specific MDX query and an associated RELSTRUCT being constructed, it may be appreciated that individual query parts of the query in question may effectively be represented or replaced with one or more query parts from other, related MDX queries).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cohen with Hengstler for the benefit of having knowledge of otherwise-unavailable relationships between queries (see Hengstler, paragraph [0071]).
Response to Arguments
Applicant’s Arguments, filed on August 31, 2021, have been fully considered, but they are moot in light of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Jacopi (US Patent No. 5,701,456 A), which concerns interactive formulation of database queries using graphical representations.
Goldberg (PG Pub. No. 2005/0004911 A1), which concerns a graphical condition builder for facilitating database queries.
Abadi (PG Pub. No. 2011/0302583 A1), which concerns optimizing the execution order of query operators.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864.  The examiner can normally be reached on M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAD AGHARAHIMI/Examiner, Art Unit 2161     











/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161